                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

D.W., individually and on behalf of all others    )
similarly situated,                               )
                                                  )
                        Plaintiffs,               )
v.                                                )      Case No. 4:21-cv-00363-SRB
                                                  )
NEC NETWORKS, LLC.                                )      Class Action
d/b/a CAPTURERX                                   )
                                                  )
and                                               )
                                                  )
WALMART INC.,                                     )
                                                  )
                        Defendants.               )

      DEFENDANT WALMART INC.’S UNOPPOSED MOTION TO ENLARGE PAGE
                                 LIMIT

        Defendant Walmart Inc. (“Walmart”), by and through its undersigned counsel and pursuant

to Local Rule 7.0, respectfully moves for an order enlarging the page limit for Walmart’s

Suggestions in Support of its anticipated Motion to Dismiss Pursuant to Federal Rule of Civil

Procedure 12(b). Walmart respectfully requests that the page limit set forth in Local Rule 7.0(d)

be increased by ten (10) pages, for a total page limit of twenty-five (25) pages. Walmart has

conferred with Plaintiff’s counsel, and Plaintiff’s counsel consents to Walmart’s requested

enlargement of the page limits.

        Good cause exists for Walmart’s request for a limited enlargement. Plaintiff filed a 38-

page, 152-paragraph Complaint, asserting seven separate claims for relief based on or otherwise

implicating state and federal statutes, as well as alleged common law duties. At present, Walmart

anticipates moving to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2), lack of

subject matter jurisdiction pursuant to Rule 12(b)(1), and failure to state a claim pursuant to Rule

12(b)(6). In light of the length of the Complaint, the number of claims, and the multiple grounds
on which Walmart anticipates moving to dismiss, Walmart respectfully submits that the limited

enlargement is necessary to ensure Walmart is able to adequately respond to the Complaint’s

allegations and set forth the grounds for its Motion to Dismiss.

       A proposed order is being sent to Chambers contemporaneous with the filing of this

motion.

                                                     ARMSTRONG TEASDALE LLP

                                                     By: /s/ Ramona Palmer-Eason
                                                         Ramona Palmer-Eason, #KS 001148
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         Telephone: 816.221.3420
                                                         Fax: 816.221.0786
                                                         rpalmereason@atllp.com

                                                     ALSTON & BIRD LLP
                                                         Kristine McAlister Brown
                                                         (admitted Pro Hac Vice)
                                                         kristy.brown@alston.com
                                                         GA Bar No. 480189
                                                         Donald MacKaye Houser
                                                         (admitted Pro Hac Vice)
                                                         donald.houser@alston.com
                                                         GA Bar No. 157238
                                                         1201 West Peachtree Street
                                                         Atlanta, GA 30309-3424
                                                         Telephone: (404) 881-7000

                                                     ATTORNEYS FOR DEFENDANT
                                                     WALMART INC.




                                                 2
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 23, 2021, a true and correct copy of the foregoing

document was filed electronically with the Clerk of the Court using the Court’s CM/ECF filing

system, which served electronic notice to all parties registered to receive such service.

                                                     /s/ Ramona Palmer-Eason
                                                     ATTORNEYS FOR DEFENDANT
                                                     WALMART INC.




                                                 3
